In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00072-CR
        ______________________________


      KYLON JEFFERY HENSON, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




      On Appeal from the County Court at Law
                Rusk County, Texas
          Trial Court No. 08-03-107-CR




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION

       Kylon Jeffery Henson, appellant, has filed with this Court a motion to dismiss his appeal.

The motion is signed by Henson and by his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we grant

the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.



                                             Jack Carter
                                             Justice

Date Submitted:       May 24, 2010
Date Decided:         May 25, 2010

Do Not Publish




                                                2